Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 02/03/2021 and 06/27/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4
Regarding claims 3-4, the phrase "OPTIONALLY" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or what else might be part of the claim. Description of examples or preferences is properly set forth in the specification rather than the claims.  See MPEP § 2173.05(h) II. 

35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicq (US 20160178531).

    PNG
    media_image1.png
    359
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    477
    373
    media_image2.png
    Greyscale

Claim 1
Nicq discloses:
1. A propeller blade comprising:
a blade body (52B) having a hub end (57B) and a tip end (59B); and
a light source (Para [0063] teaches an emission surface 54B which is a type of light source because it emits a light and is the source of the light that is detected by detection surface 14B) mounted in or on the blade body, the light source being able to emit a light beam (54B is an emission surface which propagates a light beam (Para [00012]) from the tip end of the propeller blade.

Claim 2
Nicq discloses:
2. A propeller blade according to claim 1, wherein the light source (54B) is mounted proximate to a tip (59B; 54B is mounted proximate to the tip 59B) of the propeller blade.

Claim 7
Nicq discloses:
7. A propeller comprising:
a hub (Para [0095]) having an axis of rotation (X); and
a plurality of propeller blades (52B) as claimed in claim 1, wherein the light sources of each propeller blade are each configured to emit a light beam in a direction which radiates outwardly from the propeller hub (Fig. 2B teaches the light beam radiating outwardly toward detection surfaces 14B) .

Claim 8
Nicq discloses:
8. The propeller according to claim 7, wherein the light sources are each configured to emit a light beam in a generally radial direction (Fig. 2B teaches the light beam radiating outwardly toward detection surfaces 14B).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicq (US 20160178531) in view of Landry (US 20080225536).
Claim 3
Nicq discloses:
3. A propeller blade according to claim 1, except wherein the light source is self-powered, optionally wherein the light source is electrically connected to a piezoelectric device provided within the propeller blade in order to power the light source.
However, Landry teaches wherein the light source is self-powered (Fig. 5 and Para [0012 ]), optionally wherein the light source is electrically connected to a piezoelectric device (Para [0027-0028]) provided within the propeller blade in order to power the light source.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Landry to modify Nicq’s health blade monitoring system to use a self-powered light source because it eliminates the need to provide power to the light from aircraft electrical systems to a moving blade by advantageously using the vibration and movement of the blade to power the light rather than aircraft electrical systems (Para [0027-0028]).

Claim 4
Nicq discloses:
4. A propeller blade according to claim 1, except wherein the light source is powered using available power in the propeller blade , optionally wherein the light source is electrically connected to a propeller blade de-icing circuit in order to power the light source.
However, Landry teaches wherein the light source is powered using available power in the propeller blade (Fig. 5 and Para [0012 ]. Under the broadest reasonable interpretation, the available power of the blade includes the vibration and movement of the blades used to power a piezoelectric device embedded in the propeller blade (Para [0027-0028]).), optionally wherein the light source is electrically connected to a propeller blade de-icing circuit in order to power the light source.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Landry to modify Nicq’s health blade monitoring system to use the available power in the blade because it eliminates the need to provide power to the light from aircraft electrical systems to a moving blade by advantageously using the vibration and movement of the blade to power the light rather than aircraft electrical systems (Para [0027-0028]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicq (US 20160178531) in view of Olesen (US 20100054935).
Claim 5
Nicq discloses:
5. A propeller blade according to claim 1, except wherein the light source is a laser device.
However, Olesen teaches wherein the light source is a laser device (Para [0035]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Olesen to modify Nicq’s health blade monitoring system to use a laser device as a light source to effectively monitor strain on blades (Para [0002]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicq (US 20160178531) in view of Olesen (US 20100054935) in further view of Meyer et al. (US 20110150390).
Claim 6
Nicq discloses:
6. A propeller blade according to claim 5, except wherein the laser device is a vertical-cavity surface-emitting laser (VCSEL).
However, Meyer teaches wherein the laser device is a vertical-cavity surface-emitting laser (VCSEL) (Para [0020]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sengupta to replace Olesen’s laser with a VCSEL because VCSELs are particularly suited for fiber optic communication  because it is less expensive, more efficient and tolerate wide temperature ranges making them optimal for use in extreme conditions (Para [0020]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicq (US 20160178531) in view of Magenheim (US 4060212).
Claim 9
Nicq discloses:
9. The propeller according to claim 7, except wherein the propeller comprises deicing devices in each of the blade bodies and electrical connections for coupling electrical power to the deicing devices from an electrical power supply.
However, Magenheim teaches wherein the propeller comprises deicing devices (dielectric layer 22) in each of the blade bodies and electrical connections (Fig. 1) for coupling electrical power to the deicing devices from an electrical power supply (30).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Magenheim to modify Nicq’s health blade monitoring system to include a deicing system because ice not only increases the effective weight of the aircraft, but it can also increase drag resistance and reduce the lift provided by the airfoil (Col. 1 lines 13-15).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 10-16 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Nicq (US 20160178531) is representative of the art in this field. Nicq discloses:

10. A propeller health monitoring system for an aircraft comprising;
an aircraft (1A and 1B) having one or more propellers as claimed in claim 7,
wherein the system further comprises:
one or more receptors (Fig. 2B; 14B) mounted to a fuselage (Fig. 2B; 3B) or a nacelle (Para [0074]) of the aircraft, each receptor having a sensor surface which is able to detect a position for each light beam (Para [0063]) crossing over the sensor surface as the propeller rotates, such that the receptor generates a signal (Para [0089] teaches that the light is used to determine whether the blade is within the predetermined angular range which one of ordinary skill in the art would understand is a measure of the blade tip trajectory) that is indicative of the position as a measure of blade tip trajectory for each passing propeller blade; and
a processing unit (Para [0097]) which analyses the signals from the receptor to determine health of the propeller blades of the one or more propellers 
However, the Prior art does not disclose:
(Nicq discloses several embodiments such as identifying the health of blades based on the phase or the color of the light beam (Para [0094-0096]), but it does not disclose basing the health of the blade based on where the beam of light crosses the sensor surface.).
Similarly, in claim 14, the prior art does not disclose:
analysing the signals to determine health of the propeller blades of the propeller based on where the beams of light from the propeller cross over the sensor surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746